People v Rosa (2021 NY Slip Op 01211)





People v Rosa


2021 NY Slip Op 01211


Decided on February 25, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: February 25, 2021

Before: Manzanet-Daniels, J.P., Mazzarelli, Oing, Singh, JJ. 


FalseAppeal No. 11853-11853A Case No. 2019-01963, 2019-1942 

[*1]The People of the State of New York, Respondent,
vJustin Rosa, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (David J. Klem of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Shera Knight of counsel), for respondent.

An appeal having been taken to this Court by the above-named appellant from judgments of the Supreme Court, Bronx County (Ralph Fabrizio, J.), rendered January 17, 2019 and (Robert Torres, J.), rendered January 22, 2019,
Said appeal having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentence not excessive,
It is unanimously ordered that the judgments so appealed from be and the same are hereby affirmed.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: February 25, 2021
Counsel for appellant is referred to
§ 606.5, Rules of the Appellate Division,
First Department.